DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 10/28/22 have been considered but are not persuasive. Regarding applicant's arguments, on page 8, the applicant states that Hashiguchi fails to disclose a defined aspect ratio. However, as detailed in the rejection of claim 1 below, Hashiguchi discloses an aspect ratio, as defined in the claimed limitations. Regarding the applicant's arguments pertaining to the dimension being larger than 100um, the arguments are moot in view of the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 3 are rejected under 35 U.S.C 103 as being unpatentable over Hashiguchi(JP2016082836, of record)  in view of Hayashi(EP2704170A2).
Regarding claim 1, Hashiguchi teaches a vibration-driven energy harvesting element (Paragraph 13-19, explains an electret device(vibration element) that vibrates and stores dc current), comprising:	
	a pair of fixed electrode portions(22) that have a plurality of fixed comb teeth(221) and are arranged such that the plurality of fixed comb teeth face each other (Paragraphs 15-16, Fig. 1)
and a movable electrode portion(21) that is arranged between the pair of fixed electrode portions(21) and has a pair of a plurality of movable comb teeth(211) being inserted between the plurality of fixed comb teeth(221) of the respective fixed electrode portions (Paragraphs 15-16, Fig. 1),
wherein: the vibration-driven energy harvesting element has a three-terminal structure in which the fixed comb teeth(221) and/or the movable comb teeth(211) are electretized (Paragraph 13-19, Fig. 8),
	a gap dimension of a clearance region between the fixed comb teeth and the movable comb teeth is smaller than 20um (Paragraph 16 gap G is approximately 1um which is smaller than 20um);
	and an aspect ratio, which is a ratio of a dimension of the clearance region in a comb tooth height direction(L1) between the fixed comb teeth(221) and the movable comb teeth(211) to the gap dimension(G1) of the clearance region between the fixed comb teeth(221) and the movable comb teeth(211), is 20 or more (Paragraph 16,Fig. 1, Height is 20um and gap is 1um, which means ratio is >=20),
	in the fixed comb teeth(221) that face each other, vertical surfaces of the fixed comb teeth(221) are straight in the comb tooth height direction(L1) from a top to a bottom of the fixed comb teeth(221)(Fig.1 shows vertical surfaces on fixed comb teeth are straight).
	Hashiguchi is silent on the dimension of the clearance region in the comb tooth height direction being larger than 100µm.
	However, Hayashi teaches a similar electret formation where the clearance region in the comb tooth height direction is larger than 100um(para[0046] teaches that the thickness of the comb tooth in the height direction varies from several tens of µm to several hundreds of µm, which would encompass being larger than 100µm).
Hayashi is considered to be analogous to the claimed invention of Hashiguchi because they are in the same field of electrets. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hashiguchi with the comb tooth heights of Hayashi. Doing so would allow the electret to increase surface area and be able to hold more surface charge to generate more power.

Regarding claim 2, Hashiguchi in view of Hayashi teaches the vibration-driven energy harvesting element according to claim 1, 
wherein: the fixed comb teeth(221) and the movable comb teeth(211) are formed of silicon (Paragraphs 38-40); 
and a silicon oxide film containing a permanent charge is formed at a surface of at least either the fixed comb teeth(221) or the movable comb teeth(211) (Paragraphs 38-40).

Regarding claim 3, Hashiguchi in view of Hayashi teaches the vibration-driven energy harvesting element according to claim 2, 
wherein: an electret protective film is formed on a surface of the silicon oxide film (Paragraph 40).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED QURESHI whose telephone number is (571)-272-8310.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Leonard Chang can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Mohammed Qureshi/						Examiner, Art Unit 2832                             

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2834